January 11, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-8) in the telephone conversation on 01/07/2022 is acknowledged.

Claims 9-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation on 01/07/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, the limitation “wherein the tension in a zone is different from a tension in a different zone” is unclear and confusing language. Should the limitation read as - - wherein the tension in [[one zone is different from a tension in a different zone - - instead?
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Coffield (U.S. Patent No. 6,966,606 B2) in view of Chadwick et al (U.S. Patent Application Publication No. 2006/0006715 A1).

    PNG
    media_image1.png
    228
    307
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    98
    211
    media_image2.png
    Greyscale

Coffield teaches the structure substantially as claimed including a seat, comprising:
As defined in claims 2-3, a fabric seat surface 16 having a periphery; the fabric being a woven material (See the specification where it reads “The load bearing fabric 16 conforms to the desired shape of the seat 12. More specifically, the size and shape of the load bearing fabric 16 is preselected so that once stretched to the desired tension, it has attained the desired shape of the seat 12. As described in more detail below, the load bearing fabric may be any of wide variety of load bearing fabrics, including polyester elastomer fabrics. For purposes of this application, the term "fabric" refers to both woven and non-woven materials, including without limitations knit materials. If desired, woven fabrics with welded warp and weft intersections can be used.”)
a carrier 28 overmolded onto the seat surface over the periphery (see the Abstract where it reads “A method for securing a load bearing fabric to a support structure is also provided. The method generally includes the steps of (a) providing a relaxed section of load bearing fabric, (b) molding an expandable carrier about the fabric” and the specification where it reads “ encapsulation involves the molding of a carrier in situ about the peripheral edge of the fabric.’ and“ the seat 12 is manufactured by (a) placing an unstretched section of load bearing fabric 16 in a mold (not shown), (b) molding the seat carrier 28 in situ about the periphery of the unstretched fabric 16”), the carrier 28 having a periphery.

As for claim 7, Coffield teaches that the frame includes a stop portion abutting the carrier.
Coffield does not teach a frame overmolded onto the carrier over the carrier periphery.

    PNG
    media_image3.png
    322
    140
    media_image3.png
    Greyscale

However, Chadwick et al teaches the concept of a frame 305, 308 being overmolded onto a carrier 300 over the carrier periphery (see the paragraph [0068] where it reads “As shown in FIG. 21, the outer frame 308 is comprised of an overmolding 305 encapsulating a rim portion 300 to which the mesh fabric 28 has been attached.”).  It would have been obvious and well within the level of ordinary skill in the art to modify the seat, as taught by Coffield, to include a frame overmolded onto a carrier over the carrier periphery, as taught by Chadwick et al, since it would define an exterior surface of the frame of the seat and the backrest, such that a cleaner, .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coffield (U.S. Patent No. 6,966,606 B2) in view of Chadwick et al (U.S. Patent Application Publication No. 2006/0006715 A1), as applied to claims 1-2 above, and further in view of Aldrich et al (U.S. Patent Application Publication No. 2016/0206102 A1).
Coffield in view of Chadwick et al teaches the structure substantially as claimed but does not specify that the seat surface is a molded polymeric membrane or that the seat surface defines a plurality of zones and wherein the tension in a zone is different from a tension in a different zone.  However, Aldrich et al teaches the use of seat and backrest surfaces that are a molded polymeric membrane (see paragraph [0041] where it reads “The suspension material 16, 22 may be made of a woven or knit material, including various elastomeric materials, or fabrics, or various molded polymeric materials.”).  Aldrich also teaches that the seat surface defines a plurality of zones and wherein the tension in a zone is different from a tension in a different zone (see Figures 3-14 and paragraphs [0043-0063] where it reads “According to various exemplary embodiments, the suspension material 16, 22 can include different zones. The zones can be designed to increase the comfort and/or support of the seating structure for a user. Different zones can include different levels of stiffness or flexibility. Differential zones of stiffness in the suspension material 16, 22 may be developed in different ways related to the construction of the suspension material, and the process for introducing tension.”) It would have been obvious and well within the level of ordinary skill in the art to make the seat surface, such as the one taught by Coffield, from a molded polymeric membrane, as taught by Aldrich et al, since there is an .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Rodney B White/Primary Examiner, Art Unit 3636